UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6653


TYQUON A. FEIMSTER,

                    Plaintiff - Appellant,

             v.

LIEUTENANT MORROW, Ms.; SERGEANT WILLIAMS, Ms.; CORPORAL
LIGHTFOOT, Mr.,

                    Defendants - Appellees,

             and

JOE BARRON, Mr., Sheriff,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-00046-LO-MSN)


Submitted: October 4, 2019                                    Decided: October 22, 2019


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyquon A. Feimster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyquon A. Feimster appeals the district court’s order dismissing his action for

noncompliance with a court order requiring him to return a form consenting to the

collection of installment payments for a filing fee, from his inmate trust account. On

appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R.

34(b). Because Feimster’s informal brief does not challenge the basis for the district

court’s disposition, Feimster has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment and deny Feimster’s motion

to appoint counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2